Citation Nr: 1616355	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for headaches.

2.  Entitlement to an earlier effective date for the grant of a total disability based on individual unemployability (TDIU) prior to June 1, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2009 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a October 2012 videoconference Board hearing, the transcript of which is included in the record. 

By way of procedural background, in April 2014, the Board granted a 10 percent rating for headaches.  Thereafter, the Veteran appealed the Board's decision regarding the 10 percent rating awarded for the headache disability to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand (JMR), which vacated and remanded, in part, the April 2014 decision of the Board to the extent that it denied entitlement to an initial rating in excess of 10 percent for headaches.  

In March 2015, the Board denied an initial rating in excess of 10 percent for the Veteran's service-connected headache disability.  The Veteran again appealed the Board's decision to the Court.  In a January 2016 JMR and order, the Court vacated and remanded the March 2015 Board decision because the Board had erred by not ensuring that the Veteran was provided with 90 days in which to submit evidence and argument in support of his claim, consistent with 38 C.F.R. § 20.1304(a) and the Court's holding in Kutscherousky v.West, 12 Vet.App. 369, 372 (1999).

The case was returned to the Board and, in February 2016, the Board notified the Veteran that he had 90 days to provide any additional evidence or argument in support of his claim for an increased rating in excess of 10 percent for his headache disability.  Thereafter, in a February 2016 statement, the Veteran's representative submitted additional argument in favor of the Veteran's claim, waived the remaining 90-day period, and asked the Board to proceed with a decision.  Accordingly, the Board finds that it may consider the Veteran's claim for an initial rating in excess of 10 percent for headaches at this time.

Regarding the claim for an earlier effective date for the grant of a TDIU prior to June 1, 2013, the Veteran was initially granted a TDIU in a July 2015 rating decision.  In an August 2015 statement, the Veteran disagreed with the effective date assigned for the grant of a TDIU.  A statement of the case was issued in October 2015, and the Veteran filed a timely substantive appeal in November 2015.  As such, the Board finds that this issue is properly before the Board for consideration. 


FINDINGS OF FACT

1.  For the rating period prior to February 6, 2015, the Veteran's headaches have been manifested by characteristic prostrating attacks averaging one in two months over the last several months.

2.  For the rating period beginning February 6, 2015, the Veteran's headaches more nearly approximate characteristic prostrating attacks occurring on average once a month over the last several months.

3.  The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation beginning August 31, 2010.

CONCLUSIONS OF LAW

1.  For the rating period prior to February 6, 2015, the criteria for an initial rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 8100 (2015).

2.  For the rating period beginning February 6, 2015, the criteria for a 30 percent rating, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 8100 (2015).

3.  The criteria for an effective date of August 31, 2010 for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, the Veteran's increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Regarding the earlier effective date for the award of a TDIU, VA issued VCAA notice in the form of an April 2014 letter which informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Service treatment records, post-service private treatment records, Social Security Administration disability records, a February 2015 vocational assessment, and various lay statements have been associated with the record.  The Veteran was also afforded VA examinations in February 2009 and January 2012.  These examinations were adequate as they contained a description of the history of the disability at issue, documented and considered the reported complaints and symptoms, addressed the relevant rating criteria, and note functional effects of the disability on daily activities.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.

Notably, the parties' previous JMRs include no reference to any deficiency in this regard.  Furthermore, after the matter was returned to the Board in February 2016, the Veteran was given 90 days to submit any additional argument or evidence.  He has waived the remainder of the 90 day period.  In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify and assist have been met in this case.

Disability Rating for Headaches

The Veteran maintains that his service-connected headache disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.

The Veteran's headaches are evaluated under 38 C.F.R. § 4.124, Diagnostic Codes 8199-8100.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). 

Diagnostic Code 8100 (migraines) provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.

The evidence includes a February 2009 VA examination, where the Veteran stated that he had headaches two or three times per month.  More specifically, he reported having headaches in the right rear part of his head, occurring once every two to three months and lasting one week to one month.  The symptoms associated with headaches of the right rear part of the head were noted by the examiner to be "more like a migraine headache."  On the left side of his face, the Veteran stated that he experienced headaches about two or three times per month behind the left eye, which were noted to last two days to one week.  The Veteran reported that he considered the headaches to be "severe" when they occurred.  On a pain scale from 1 to 10, with 10 being the worst, the Veteran reported that his pain was a 5 on average.  He did report some weakness and tiredness associated with the headaches. The examiner noted that the Veteran did not have a specific diagnosis for migraines, but he had some symptoms that would be considered migraines in the "right posterior scalp," which were noted to occur once every two to three months.

In the most recent January 2012 VA examination report, the Veteran stated that he had headaches once or twice per month.  He also reported that the pain and frequency of the headaches had decreased.  The Veteran rated his headaches as a 3 to 4 on a scale of 1 to 10, with 10 being the most painful.  The January 2012 VA examiner noted that the Veteran did not have characteristic prostrating attacks of headache pain.

During the October 2012 Board hearing, the Veteran stated that he had headaches once or twice a month.  The Veteran also testified that chiropractic care has reduced the severity of his headaches.  Aggravating factors were reported as stress and weather.  Alleviating facts included taking Tylenol extra strength, lying down, and using ice and heat.

The evidence also includes a February 2015 vocational employment assessment, received by VA after the March 2015 Board decision.  As part of the employability assessment, the vocational expert indicated that she had reviewed the Veteran's claims and conducted a telephonic interview with the Veteran.  Regarding the service-connected headache disability, the Veteran reported that he had severe headaches 3 to 5 times a week, lasting from hours to 3 days.  He also reported that, if he catches the headaches early, he was able to manage his symptoms with hot/cold packs and Advil or Tylenol.  The Veteran also stated that his headaches did not allow him to work given the severity of the symptoms.  He specifically reported that his left eye waters significantly during his headaches, which affects his vision clarity.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 10 percent for headaches is not more nearly approximated for the rating period prior to February 6, 2015.  The February 2009 VA examiner noted that the Veteran experienced headaches two or three times per month in the left side of his face, behind the left eye.  It was also noted that the Veteran experienced "one" headache to the right rear part of the head every two to three months, which according to the examiner was "more like a migraine headache."

The Board finds that the statement by the February 2009 VA examiner regarding the migraine headache occurring once every two to three months more nearly represents symptoms characterized as "prostrating attacks" under Diagnostic Code 8100.  The Board notes that neither the rating criteria nor the U. S. Court of Appeals for Veterans' Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As such, the Board finds that, for the rating period prior to February 6, 2015, the Veteran's migraine headachea, occurring once every two to three months, are adequately contemplated by the currently assigned 10 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted).

Further, the Veteran's headaches which occurred two or three times per month in the left side of his face, behind the left eye, were not noted by the February 2009 VA examiner to be prostrating or more similar to migraines.  The Veteran did report that these headaches were "severe, " but he only rated them as a 5 on a pain scale from 1 to 10, with 10 being the worst.  He also stated that he had some weakness and tiredness associated with the headaches; however, the Board finds that these symptoms do not more nearly approximate prostrating attacks as contemplated by Diagnostic Code 8100, such as "utter physical exhaustion or helplessness" or "extreme exhaustion or powerlessness."  See Webster's New World Dictionary of American English, Third College Edition 1080 (1986); see also Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994).

Further, the January 2012 VA examiner noted that, although the Veteran experienced headaches once or twice per month, the Veteran did not have characteristic prostrating attacks of headache pain as specifically required for a 30 percent disability rating.

In sum, for the rating period prior to February 6, 2015, the Veteran has been shown to experience headaches more than once a month; however, most of these headaches have not been manifested by characteristic prostrating attacks.  The only headaches which more nearly approximated migraines with characteristic prostrating attacks were reported to occur only once every two to three months; the Board finds that the currently assigned 10 percent disability rating adequately contemplates these symptoms. 

For these reasons, the Board finds that a higher rating in excess of 10 percent is not warranted for the rating period prior to February 6, 2015 as the evidence does not demonstrate characteristic prostrating attacks occurring on average once a month over the last several months.

The Board next finds that, beginning February 6, 2015, the Veteran's headache disability more nearly approximates the 30 percent rating criteria for characteristic prostrating attacks occurring on average once a month over the last several months.  As indicated during the February 2015 vocational employment assessment, the Veteran reported that he had severe headaches 3 to 5 times a week, lasting from hours to 3 days.  

The Board further finds that the Veteran's headache disability has not more nearly approximated the 50 percent rating criteria under Diagnostic Code 8100.  As noted above, a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence does not show that the Veteran's headaches are "completely prostrating" as contemplated by the 50 percent rating criteria.  The Veteran reported that he is able to manage his symptoms with hot/cold packs and Advil/Tylenol if he catches the headaches early.  Further, the February 2015 vocational expert indicated that the Veteran reported a problem of "not being predictable at work given his intermittent sinus infection and headaches."  The Veteran also stated that his headaches did not allow him to work given the severity of the symptoms.  However, it does not appear that the Veteran's headache disability, on its own, has been productive of "severe economic inadaptability."  In other words, although the Veteran's headache disability may cause him to miss some time from work (i.e., unpredictability), the evidence does not show that his service-connected headache disability has resulted in severe economic inadaptability.  

For these reasons, the Board finds that a 30 percent rating, but no higher, for the Veteran's service-connected headache disability is warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's headache disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's headaches are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's disability as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran (one prostrating attack every two to three months and characteristic prostrating attacks occurring on average once a month over the last several months) are specifically contemplated by the criteria discussed above, including the effect on his daily life.  These symptoms are fully contemplated by the assigned diagnostic criteria.  In the absence of exceptional factors associated with this disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In addition, the Veteran has already been awarded a TDIU based on the combined effect of his multiple service-connected disabilities.  

Earlier Effective for a TDIU

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

During the pendency of the appeal for an increased initial rating for headaches, the Veteran had also claimed entitlement to a TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, as TDIU is part of the Veteran's September 17, 2008 question of initial rating for headaches, the period on appeal extends to the date VA received the service connection claim.

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the United States Court of Appeals for Veterans Claims (Court) stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice at 456. Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

Therefore, given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran contends that an effective date earlier than June 1, 2013, is warranted for the grant of a TDIU.  The Veteran contends that his service-connected headache disability, in combination with his other service-connected disabilities, including coronary artery disease and sinusitis, renders him unemployable.

The evidence of record includes a February 2015 vocational employability assessment, which the Board finds to be highly probative.  The vocational expert reviewed the claims file and interviewed the Veteran.  The vocational expert noted that the Veteran's medical record showed that he had a heart attack in June 2008 and could not return to work, even with accommodations.  It was further noted that the Veteran had an implanted pacemaker which rendered many industrial work settings as unsafe.  Work environments with dust, dirt, and/or fumes, which are known to negatively affect the sinuses, were also precluded.  Regarding sedentary work, the vocational expert indicated that those types of work require skills in the use of a computer, to include familiarity with the keyboard and software products; however, the Veteran was not noted to have any computer skills.  Therefore, the vocational expert opined that, given the vocational implications of the Veteran's ongoing and worsening symptoms related to his service-connected disabilities, it was at least as likely as not that his service connected disabilities precluded the Veteran from securing and following substantially employment.  Moreover, the vocational expert indicated that it was at least as likely as not that he Veteran's employability dated back to, at least June 2008, the date of his heart attack.

The Board finds that there are no contradictory opinions of record regarding the Veteran's unemployability based on all of his service-connected disabilities.  

A review of the record shows that the Veteran was granted service connection for coronary artery disease beginning August 31, 2010.  The February 2015 vocational expert's opinion regarding the Veteran's unemployability included a thorough discussion on the Veteran's coronary artery disease, to include his heart attack in June 2008.  However, as the Veteran was not service connected for coronary artery disease in 2008, the Board finds that a TDIU based on this disability is not permissible prior to August 31, 2010.  That is, a TDIU may not be awarded based on nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Moreover, although the Veteran had various other service connected disabilities prior to August 31, 2010 that combined to a 70 percent rating as required under 38 C.F.R. § 4.16(a), the Veteran's unemployability has been based, in large part, on his coronary artery disease disability.  For example, the February 2015 vocational expert specifically noted that the Veteran's implanted pacemaker (as a result of his service-connected coronary artery disease disability) rendered many industrial work settings as unsafe.  Further, the vocational expert's opinion regarding the onset of the Veteran's unemployability was based on the date of the Veteran's heart attack, i.e., in June 2008.  

For these reasons, the Board finds that a TDIU is warranted for the rating period beginning, and no earlier than, August 31, 2010, the date of the award for service connection for the coronary artery disease disability.  



ORDER

For the rating period prior to February 6, 2015, an initial rating in excess of 10 percent for headaches is denied.

For the rating period beginning February 6, 2015, a rating of 30 percent, but no higher, for headaches is granted.
 
An earlier effective date of August 31, 2010 for a TDIU is granted.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


